NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-50165

                Plaintiff-Appellee,             D.C. No. 3:16-cr-02797-CAB

 v.
                                                MEMORANDUM*
MANUEL DE JESUS VARELA, a.k.a. De
Jesus Isaguires-Varela,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                 Cathy Ann Bencivengo, District Judge, Presiding

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Manuel De Jesus Varela appeals from the district court’s judgment and

challenges the 21-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      De Jesus Varela argues that the district court procedurally erred by failing to

explain why it rejected his non-frivolous argument that his reason for reentry

justified a lower sentence. We review for plain error, see United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that there

is none. The record reflects that the district court considered De Jesus Varela’s

sentencing arguments and adequately explained its reasons for selecting a within-

Guidelines term. See Rita v. United States, 551 U.S. 338, 358-59 (2007). Contrary

to De Jesus Varela’s contention, the record as a whole reflects that the district court

believed that, notwithstanding De Jesus Varela’s mitigating arguments, a sentence

at the top of the Guidelines range was warranted in light of his criminal and

immigration history. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008)

(en banc) (adequate explanation can be inferred from the record as a whole).

      AFFIRMED.




                                          2                                     17-50165